Title: George Callaway to Thomas Jefferson, 5 December 1811
From: Callaway, George
To: Jefferson, Thomas


          
                   
                     Decr 5. 1811—
           
		  your note of this morning I have recd & I am to express my utter astonishment at the claim you have therein set forth—such a claim was suggested to me by capt— Mitchell at the time you wished to sell him your wheat, but as to its validity I have never for a moment thot of it—However that you may be yourself satisfied I will see you tomorow at your own house where the boy tells Mr Griffen will also be—The present is the first line I have recd from you 
		  
          
            Geo Callaway
        